                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

FRANCIS GRANDINETTI,          )               CIV. NO. 19-00384 JAO-KJM
#A0185087,                    )
                              )
          Petitioner,         )               DISMISSAL ORDER
                              )
          vs.                 )
                              )
CIRCUIT COURT OF THE THIRD )
CIRCUIT, et al.,              )
                              )
          Respondents.        )
_____________________________ )

      Before the Court is pro se Petitioner Francis Grandinetti’s pleading entitled:

“AEDPA Federal Law, on Stay Application.” ECF No. 1. Because Grandinetti is

a Hawaii state prisoner and apparently seeks release from custody, the Court

construes the pleading as a Petition for Writ of Habeas Corpus Under 28 U.S.C.

§ 2254 (“Petition”). Grandinetti seeks relief based on his assertion that the Prison

Litigation Reform Act (“PLRA”) and the Anti-terrorism and Effective Death

Penalty Act (“AEDPA”) are unconstitutional. See id., PageID #1. Grandinetti

attaches two recent Hawaii Supreme Court decisions denying his petitions for writ

of mandamus and habeas relief, various prison medical and other requests, copies

of envelopes, and letters as exhibits to the Petition.
                                 I. 28 U.S.C. § 2254

      Rule 4 of the Rules Governing § 2254 Cases in the United States District

Courts (“Habeas Rules”) requires the court to make a preliminary review of each

petition for writ of habeas corpus. The court must summarily dismiss a petition

“[i]f it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court.” Habeas Rule 4; O’Bremski

v. Maass, 915 F.2d 418, 420 (9th Cir. 1990); see also Hendricks v. Vasquez, 908

F.2d 490 (9th Cir. 1990).

      To the extent Grandinetti alleges that he should be released because AEDPA

is unconstitutional, his Petition is DISMISSED. Grandinetti unsuccessfully

challenged his 1994 conviction in Grandinetti v. State, Civ. No. 05-00254 DAE

(D. Haw. 2005) (dismissing petition with prejudice as time-barred). He may not

challenge his conviction or sentence again, until he receives authorization from the

appropriate court of appeals allowing the district court to consider his second or

successive application. See Burton v. Stewart, 549 U.S. 147, 152-53 (2007) (citing

28 U.S.C. § 2244(b)(3)(A)). This provision “creates a ‘gatekeeping’ mechanism

for the consideration of second or successive applications in district court.” Felker

v. Turpin, 518 U.S. 651, 657 (1996). A district court lacks jurisdiction to consider

the merits of a second or successive habeas petition in the absence of proper


                                           2
authorization from a court of appeals. Cooper v. Calderon, 274 F.3d 1270, 1274

(9th Cir. 2001) (per curiam) (citing United States v. Allen, 157 F.3d 661, 664 (9th

Cir. 1998)). Nothing within Grandinetti’s documents suggests that he challenges

the revocation of parole or probation, to which he might raise a habeas claim for

relief that would not require appellate authorization as second or successive. This

Court therefore lacks jurisdiction to consider the Petition.

      Moreover, Grandinetti’s allegation that the AEDPA is unconstitutional, is

wholly frivolous and cannot entitle him to habeas relief. See Felker, 518 U.S. at

661-62 (holding AEDPA does not act as “suspension of the Writ”); Duhaime v.

Ducharme, 200 F.3d 597, 601 (9th Cir. 2000) (holding “§ 2254(d)(1) does not

suffer from any Article III constitutional infirmities”); Crater v. Galaza, 491 F.3d

1119, 1125-26 (finding AEDPA modifies preconditions for habeas relief but does

not remove the courts’ jurisdiction over habeas petitions).

      Grandinetti’s Petition is DISMISSED without prejudice until he obtains

authorization from the United States Court of Appeals for the Ninth Circuit to

proceed in this court. To the extent a certificate of appealability is required, it is

DENIED.




                                            3
                                   II. 42 U.S.C. § 1983

       Grandinetti has accrued three strikes under 28 U.S.C. § 1915(g),1 and may

have labeled this pleading as seeking habeas relief to avoid the penalties imposed

on his filings by 28 U.S.C. § 1915(g). See Andrews v. King, 398 F.3d 1113, 1122-

23, n.12 (9th Cir. 2005) (recognizing that some habeas petitions are civil rights

actions mislabeled as habeas petitions to avoid § 1915(g)’s penalties) (“Andrews

I”). Grandinetti may not bring a civil action without complete prepayment of the

filing fee, however, unless he plausibly alleges that he was in imminent danger of

serious physical injury at the time he filed his pleading. See id.; Andrews v.

Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007) (“Andrews II”).

       To the extent Grandinetti asserts a cause of action under § 1983, based on

his allegation that the PLRA is unconstitutional, he alleges no facts showing that he

is in imminent danger of serious physical injury and this claim is frivolous. See

Taylor v. Delatoore, 281 F.3d 844, 848 (9th Cir. 2002). Grandinetti may not

proceed in forma pauperis in this action if he is alleging claims under § 1983.

                                   III. CONCLUSION

       To the extent Grandinetti seeks habeas relief, his Petition is DISMISSED


       1
         See, e.g., Grandinetti v. FTC Seg. Unit Staff, 426 F. App’x 576 (9th Cir. 2011);
Grandinetti v. Abercrombie, Civ. No. 15-00007 LEK-RLP (D. Haw. 2015); Grandinetti v.
Stampfle, Civ. No. 05-00692 HG-LK (D. Haw. 2005).

                                               4
without prejudice for lack of jurisdiction. Any request for a certificate of

appealability is DENIED.

       To the extent Grandinetti raises claims under 42 U.S.C. § 1983, he may not

proceed in forma pauperis.

       The July 17, 2019 Deficiency Order is VACATED.

       The Clerk is DIRECTED to terminate this case. The Court will take no

further action in this suit beyond processing any notice of appeal.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, August 1, 2019.


                                  /s/ Jill A. Otake________
                                Jill A. Otake
                                United States District Judge




Grandinetti v. Cir. Court of the Third Circuit, No. 1:19-cv-00384 JAO-KJM; habeas ‘19, 2d
Scsv (2d Scsv. friv. no IFP if 1983 no imm dgr)




                                              5
